Citation Nr: 1450688	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  08-09 890A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to an increased rating for degenerative disc disease (DDD) of the lumbosacral spine, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for radiculopathy of the right lower extremity, currently evaluated as 20 percent disabling.

4.  Entitlement to an increased rating for radiculopathy of the left lower extremity, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to December 1954. 

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran and his son testified before the undersigned Veterans Law Judge (VLJ) at the RO in March 2014.  A transcript of the hearing has been associated with the record.

The Veteran's record before the VA consists of an electronic record located in Virtual VA/VBMS.

When the claims were before the Board in July 2014, they were remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The claims have been returned to the Board for appellate review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Cervical spine disability was not present until more than one year following the Veteran's discharge from service, is not etiologically related to service, and was not caused or permanently worsened by service-connected disability.

2.  The service-connected degenerative disc disease of the lumbosacral spine is manifested by limitation of motion in flexion in excess of 30 degrees; there is no ankylosis and there have not been incapacitating episodes having a total duration of least 4 weeks but less than 6 weeks during the past 12 months.

3.  The service-connected radiculopathy of the right lower extremity is manifested by not more than incomplete paralysis of the sciatic nerve that is moderate.

4.  The service-connected radiculopathy of the left lower extremity is manifested by not more than incomplete paralysis of the sciatic nerve that is moderate.


CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in or aggravated by active service, its incurrence or aggravation during such service may not be presumed, and it is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

2.  The criteria for an evaluation in excess of 20 percent for degenerative disc disease of the lumbosacral spine are not met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2014).

3.  The criteria for an evaluation in excess of 20 percent for radiculopathy of the right lower extremity are not met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 5237 (2014).
4.  The criteria for an evaluation in excess of 20 percent for radiculopathy of the left lower extremity are not met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 5237 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter sent in March 2008, prior to the initial adjudication of the claims in September 2008.  

The duty to assist was also met in this case.  All pertinent service treatment records, private treatment records, and VA treatment records have been obtained.  In August 2014, following remand, the Veteran was asked to submit additional records or information for his private physicians related to his claim.  No records or additional information was received and in October 2014 the Veteran reported he had no additional evidence to submit and wanted his case expedited.  VA examinations with respect to the issue on appeal were obtained in March 2008, February 2009, July 2009, July 2012 and August 2014.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the August 2014 VA examination obtained in this case was adequate.  The examiner considered all of the pertinent evidence of record and the statements of the Veteran, and specifically provided a rationale for the opinions stated, relying on the records reviewed and the findings on examination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the claim.

II.  Service Connection for Cervical Spine

Legal Criteria

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection for certain diseases, such as arthritis, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) 

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran seeks service connection for a cervical spine disability.  He asserts that his neck was injured at the same time that he sustained injury to his low back during service.  The Veteran has also asserted that he has developed increased neck pain as a result of his service-connected lumbosacral spine disability.  His competent statements during his March 2014 hearing indicate that he had neck pain at the time of the in-service injury, but that his main concern was his low back.  Because of this evidence of injury in service that may have involved the Veteran's cervical spine, and evidence of current cervical spine disability, the Board, in the July 2014 remand, ordered a VA examination to determine the etiology of the current disability.  

A review of the Veteran's service treatment records reveals no complaints or findings concerning a chronic cervical spine condition.  

Treatment records from Arlington Orthopedic Associates for the period March 2001 through June 2008 include MRI of the cervical spine which showed disc bulge with spinal stenosis but did not indicate the etiology or date of onset.  

The Veteran was afforded a VA examination in February 2009 by an examiner who reviewed the Veteran's claims file and noted that the Veteran was claiming a neck and shoulder condition secondary to his lumbar spine condition.  The examiner noted progress notes from a private physician in 1998 indicating an acute injury to the right shoulder resulting in a torn biceps tendon  The notes were described as hand written and in some parts impossible to interpret.  They do indicate that he was involved in a motor vehicle accident in June 1998 causing shoulder injury requiring surgery with a rotator cuff repair and distal clavicle resection but with no operative report available.  The examiner continued that there were notes indicating that he had a cervical laminectomy in the 1950s.  A MRI done '1/01' indicated canal and foraminal stenosis at C5-6 due to disc bulging and facet joint hypertrophy.  There were degenerative changes noted at other levels.  Plain cervical spine X-rays of November 2007 showed diffuse DJD and post surgical changes.  The examiner opined, "There is no medical basis for this claim.  There is nothing in the orthopedic literature to support lumbar spine strain or disc herniation causing a disc problem in the cervical spine."

Treatment records from P.K., M.D., dated in 2011 show ongoing treatment for cervical spine complaints but do not indicate etiology or date of onset.  

A February 2014 written statement from the Veteran reflects that he is taking multiple medications daily for orthopedic pain.  

The Veteran was afforded a VA examination in August 2014 by an examiner who reviewed the Veteran's Virtual VA and VBMS records.  The relevant diagnosis was cervical strain, degenerative arthritis of the spine and intervertebral disc syndrome.  The examiner noted the Veteran's report that he sprained his neck in a fall off of a telephone pole in 1953 while deployed to Germany.  The Veteran stated that the injury was treated conservatively and symptomatically as an outpatient only to not include physical therapy.  He denied any invasive treatment or hospitalization.  The Veteran reported chronic, intermittent, progressively worsening mechanical neck pain since this injury.  He stated that following his military service these symptoms were initially treated conservatively and symptomatically as an outpatient only to include physical therapy.  He stated he subsequently received in 1971 a multilevel cervical laminectomy and discectomy and since that time his chronic neck pain has been treated conservatively and symptomatically as an outpatient only to include physical therapy.  He denied any other invasive treatment or hospitalization.  He reported current daily severe mechanical neck pain but denied any current cervical radicular symptoms.  

Following examination, the examiner opined that a cervical spine disability was less likely than not (less than 50%probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner next concluded that a cervical spine disability is less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service connected condition.  
The examiner provided the following supporting rationale for both opinions:  

Review of the veteran's service medical records reveals no documentation of evaluation or treatment of neck injury or pain. Review of orthopaedic literature reveals that most authors favor degeneration of the intervertebral disc as the major cause of spinal disc herniation and cite trauma as a low cause. (Natural course and prognosis of intervertebral disc diseases. International Society for the Study of the Lumbar Spine, Seattle, Washington, June 1994.) Disc degeneration occurs both with degenerative disc disease and aging. With degeneration the contents of the disc, the nucleus pulposus and annulus fibrosus, are exposed to altered loads. Specifically, the nucleus becomes fibrous and stiff and less able to bear load. The load is transferred to the annulus which, if it fails to bear the increased load, can lead to the development of fissures. If the fissures reach the periphery of the annulus, the nuclear material can pass through as a disc herniation. (Del Grande F, Maus TP, Carrino JA, Imaging the intervertebral disk: age-related changes, herniations, and radicular pain," Radiology Clinics of North America.2012 Jul;50(4):629-49.) Further review of orthopaedic literature (Brandt KD, Dieppe P, Radin E (January 2009). "Etiopathogenesis of osteoarthritis"- Medical Clinics of North America- 93 (1): 1-24; Klippel, John H., et al., eds. Primer on the Rheumatic Diseases. 13th ed. New York: Springer and Arthritis Foundation, 2008; Seki S, Andrews C, Kawaguchi Y, Chiba K, Mikami Y, Kizawa H, Oya T, Mio F, Mori M, Miyamoto Y, Masuda I, Tsunoda T, Kamata M, Kubo T, Toyama Y, Kimura T, Nakamura Y, Ikegawa S (2005). "A functional SNP in CILP, encoding cartilage intermediate layer protein, is associated with susceptibility to lumbar disc disease". Nature Genetics 37 (6): 607-612.) reveals that it is more likely than not that the veteran's current cervical degenerative disc disease is due to chronic degenerative changes associated with aging and/or an inheritable gene variation that may cause increased susceptibility. People with a variation in a gene that encodes the cartilage intermediate-layer protein (CILP) were 1.6 times more likely to have the disease than persons without the variation. CILP is a normal component of disc tissue. The gene variation causes a version of CILP that disrupts normal building and maintenance of cartilage. Under normal circumstances, CILP slows the activity of another protein, TGFBeta1. TGFBeta1 regenerates the cartilage matrix tissue. The variant CILP inhibits TGFBeta1 to an abnormal degree, allowing for degeneration of the disc matrix.

The preponderance of the evidence is against a finding that a current cervical spine disability was incurred in service.  No chronic cervical spine condition was noted or diagnosed in service.  As arthritis was not shown in service or within a year of service separation, service connection based on the aforementioned presumptions at 38 C.F.R. §§ 3.307(a)(3), 3.309(a) is not warranted.  Moreover, no medical provider or other competent source following service has opined that any current cervical spine disability is due to service.  As such, the record does not show that the cervical spine disability initially diagnosed after discharge was incurred in service.  

The Veteran has repeatedly asserted that he developed his current cervical spine disorder as a result of his service-connected lumbosacral spine disability.  However, the only medical opinion of record, which in fact considered his assertion, is wholly against this theory.  

The August 2014 VA examiner came to the conclusion in his examination report and medical opinion that the Veteran's claimed cervical spine condition was less likely than not (less than 50 percent probability) due to service or proximately due to or the result of his service-connected condition.  The examiner also clearly opined that the Veteran's cervical spine condition was age related and not caused by, resulting from, or aggravated by his service-connected lumbar spine disability based upon examination and a thorough review of pertinent medical research.  The examiner provided a detailed and complete rationale for his stated opinions, cited to his review of the claims file, the evidence of record, and studies published in peer reviewed professional journals.  The Board finds it significant that the examiner considered the Veteran's contentions in his report.  

As such, the Board finds that the most persuasive medical evidence that specifically addresses the question of whether the Veteran's cervical spine disorder is due to service or service-connected lumbosacral disability weighs against the claim.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

The Board again acknowledges the Veteran's contentions that his current cervical spine disorder was caused or aggravated by his service-connected lumbosacral spine disability or the initial accident that led to the lumbar disability.  The Board has found no reason to doubt the Veteran's credibility.  Nevertheless, whether the Veteran's cervical spine disability was caused or permanently worsened by service or his service connected back disability is a medical question that the Veteran, as a lay person, is not competent to answer.  As discussed above, the preponderance of the medical evidence shows that it was not.

Accordingly, the Board must conclude that service connection is not warranted for the Veteran's cervical spine disability.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  Increased Ratings

The Veteran seeks higher ratings for his lumbosacral spine disability, as well as radiculopathy of the lower extremities.  During his hearing, the presiding VLJ noted that the Veteran used a cane.  At that time, the Veteran submitted a list of the medications he used, many for pain control.  He also described incapacitating episodes during which he required rest due to back and leg pain 

Legal Criteria

In an October 2004 rating decision, the RO granted service connection for DDD lumbar spine and right lower extremity (RLE) radiculopathy, assigning 10 percent rating s for each disability.  DDD was increased to 20 percent in a July 2005 rating decision, and in a September 2006 rating decision the RO granted service connection for left lower extremity (LLE) radiculopathy, increased the rating for RLE radiculopathy, and awarded separate 20 percent ratings each for the RLE and LLE radiculopathies.  The Veteran filed the instant claim for increased ratings in February 2008, alleging that the disabilities had worsened.  

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1. A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7. 

The Veteran's lumbar DDD is rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine at 38 C.F.R. § 4.71. 

According to the General Formula, a 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  For VA compensation purposes, fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2014) (the General Rating Formula for Diseases and Injuries of the Spine is used for conditions which result in symptoms such as pain (with or without radiation), stiffness, or aching of the area of the spine affected by residuals of injury or disease).  Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242, Note (1). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242, Note (2). 

In addition, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

The rating schedule also includes criteria for evaluating intervertebral disc disease (IVDS).  A 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A rating of 40 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of least 4 weeks but less than 6 weeks during the past 12 months.  Finally, a rating of 60 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  The criteria direct that intervertebral disc syndrome be evaluated either on the total duration of incapacitating episodes over the past 12 months or under either the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in the higher evaluation. 

For purposes of evaluation under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment shall be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (2). 

The Veteran's lower extremity radiculopathies are rated under 38 C.F.R. § 4.124a, DC 8520, which pertains to the sciatic nerve. 

Under DC 8520, an 80 percent rating will be assigned where there is complete paralysis of the sciatic nerve, where the foot dangles and drops, there is no active movement possible of muscles blow the knee, and flexion of the knee is weakened or (very rarely) lost.  A 60 percent rating is warranted where there is severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  A 40 percent rating is warranted for moderately severe incomplete paralysis.  A 20 percent rating is warranted for moderate incomplete paralysis.  A 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a.

Factual Background and Analysis

The Veteran was examined for his low back disability and associated radiculopathy of the lower extremities in March 2008, July 2009, September 2012 and August 2014.  During the examination in March 2008, range of motion studies revealed flexion 0 degrees to 70 degrees pre-repetitive and 80 degrees post-repetitive and extension 0 degrees to 30 degrees both pre-repetitive and post-repetitive.  No muscle spasm was noted.  There was no evidence of any increased weakness, fatigability or incoordination as a result of repetitive movement.  The Veteran's pain was a 7 to 7.5 out of 10.  Flare-ups twice a week were 9 out of 10 in severity, twice a week, lasting for a day or so.  He denied physician prescribed bedrest for his back.  He used a lumbar corset periodically, as well as pain medication routinely, with some benefit.  He had bilateral paresthesias and dysesthesias in an L5 radicular pattern on left and S1 pattern on the right.  Neurological evaluation showed sensation was intact to light touch for all dermatomes of bilateral lower extremities.  The motor strength was 5/5 for all myotomes of bilateral lower extremities.  Reflexes were physiologic and symmetric.  The Babinski was negative.  The straight leg raising was subjectively positive on the left.  The examiner reported that the neurological examination was objectively within normal limits.  Following MRI, the diagnosis was lumbar degenerative disc and joint disease unchanged since 2005.  

The Veteran was afforded an examination of the peripheral nerves in July 2009.  It was noted that he had no incapacitating episodes in the past year.  He had multiple joint pains and numbness and pain into the legs.  He was scheduled for facet blocks.  He did not use any braces or assistive devices.  He took pain medication.  Although he did very little walking he was able to dress himself.  He is continent.  He walked with a slight limp.  He could flex 0-40 degrees he could extend 0-10 degrees he had 0-5 degrees of right and left flexion and rotation with mild pain.  He could stand on his heels and toes to walk.  He had 1+ reflex in the knees and ankles.  He had decreased pinprick of the big second and third toes of the right foot.  Otherwise the pinprick was preserved.  He had negative straight leg signs bilaterally.  With repetitive motion repeated three times there was no change in range of motion, coordination, fatigue, weakness endurance or pain level.  

Treatment records from Arlington Orthopedic Associates for the period March 2001 through June 2008 as well as those from P.K., M.D., dated in 2011 show ongoing treatment for low back complaints.  

On examination in September 2012, the Veteran reported his back was getting worse.  He was having trouble sleeping due to the back.  The examiner specified that the Veteran used a back brace, but did not indicate that a cane was in use.  His pain was 8 out of 10 with radicular symptoms and he was on Tramadol, Gabapentin and Methocarbamol.  He had flare-ups a couple of times per week to 10 out of 10.  Range of motion included forward flexion to 90 degrees and extension to 30 degrees.  There was evidence of pain on motion.  There was no additional limitation due to pain, fatigue weakness lack of endurance or loss of coordination following repetitive movement.  The examiner noted muscle spasm or guarding severe enough to result in scoliosis reversed lordosis or abnormal kyphosis as well as incapacitating episodes but the evidence of record does not show physician prescribed incapacitating episodes in the last twelve months.  

As to the lower extremities, sensory findings were normal in the right and left thigh the knees and the lower legs and ankles.  There was decreased sensitivity in the both feet and toes.  There was moderate constant pain in the both lower extremities.  The examiner also noted mild numbness and paresthesias.  Reflexes were hypoactive. Straight leg testing showed positive results.  

VA treatment records are consistent with the findings on these examinations.  

A February 2014 written statement from the Veteran reflects that he is taking multiple medications daily for orthopedic pain.  

The Veteran was afforded a VA examination in August 2014 to assess current manifestations of the low back and lower extremities.  The diagnosis included chronic cauda equina arachnoiditis and bilateral sciatica, chronic, mild.  The Veteran reported that since his September 2012 C&P rating examination his lumbar spine condition had been treated conservatively, symptomatically as an outpatient only to include physical therapy and a September 2012 epidural steroid injection.  He denied any other invasive treatment or hospitalization.  He stated he currently experienced daily moderate mechanical low back pain and intermittent mild bilateral lower extremity sciatica and lower extremity numbness in a S1 radicular pattern about once a month that will last for "a couple of days."  Flare up of severe mechanical low back pain with bending, twisting, kneeling and squatting activities occurred and lasted for "a couple of days."  Range of motion included forward flexion to 70 degrees and extension to 30 degrees,  with pain beginning at the end of the range.  After three repetitions, flexion was to 60 degrees and extension was still 30 degrees.  Thus, there was noted functional loss and pain and deformity after repetition.  There was tenderness to palpation of lumbar spinous processes, left lumbosacral myofascia and left sciatic notch only.  

The examination further disclosed that there was muscle spasm of the thoracolumbar spine resulting in abnormal gait or abnormal spinal contour.  Muscle strength was normal and there was no atrophy.  Reflexes were hypoactive in the knee and absent in the ankle.  Sensory was normal but straight leg raising was positive.  There was intermittent pain and mild numbness due to radiculopathy but no paresthesias or dysesthesias.  The radiculopathy was assessed as mild.  There was no ankylosis.  Although there was IVDS, there were no incapacitating episodes over the past year.  It was reported that the Veteran regularly used a cane as an assistive device for his bilateral knee pain.  Although a surgical scar was reported, the Board notes that this is rated separately and is not on appeal.  

The examiner explained that flare-up was not present at the time of examination.  Based on the available medical documentation and current medical history and physical examination findings this examiner is unable to comment whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time without resorting to mere speculation.  

Based on the aforementioned record, the Board finds that the preponderance of the evidence is against a rating in excess of 20 percent rating for DDD of the lumbosacral spine.  The Veteran has not demonstrated flexion limited to 30 degrees or less, or any form of ankylosis.  Nor has there been the requisite number of incapacitating episodes as set forth in the rating schedule.  Although he does experience pain and uses a cane, it is noted that this was medically assessed in August 2014 as being due to his knee issue which is not the subject of this appeal.  The Veteran's statements as to flare-ups of pain and resulting functional limitations are consistent his current rating inasmuch as they do not show that he has more than pain and limitation of motion that he treats with medication.  

His low back symptoms fall squarely within the criteria for a 20 percent rating, with muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis noted in the record.  Also, no additional related neurological problems have been shown.  

Similarly, the preponderance of the evidence is against a rating in excess of 20 percent rating for radiculopathy of either the right or left lower extremity.  The manifestations of the Veteran's right and left lower extremities have been described as mild.  On most recent examination, sensory was normal but straight leg raising was positive.  The radiculopathy caused intermittent pain and mild numbness but no paresthesias or dysesthesias.  The radiculopathy was assessed as mild by the examiner.  Overall, the Board finds that moderately severe incomplete paralysis has not been shown.  

Again, the Board has considered the Veteran's statements in determining the appropriate ratings.  Even considering his statements, the Veteran's symptomatology does not approach a 40 percent disability rating under the General Rating Formula for Diseases and Injuries of the Spine, nor for sciatic nerve.  

In evaluating the Veteran's increased rating claim for the back, the Board must also address the provisions of 38 C.F.R. § 4.40 and 4.45 (2013).  See DeLuca, supra.  The Board recognizes the Veteran's complaints of pain and functional loss as a result of low back pain, notably his increased pain and functional limits during flare-ups caused by increased amounts of physical activity as described.  However, the overall disability picture does not suggest that, even with flare-ups, the disability warrants a rating in excess of the currently assigned rating.  Again, these have been considered in assigning the current rating. 

The Board places greater probative value on the objective clinical findings which do not support an increased disability rating.  In this regard, the competent and probative evidence of record does not indicate significant functional loss attributed to the Veteran's low back complaints nor are incapacitating episodes shown.  

The Board finds that the evidence does not show findings that would warrant an increased evaluation under 38 C.F.R. § 4.40 and 4.45.  Simply put, the evidence does not show sufficient limited range of motion on examination or any of the enumerated manifestations indicative of more than a 20 percent rating.  Accordingly, the 20 percent rating for the back adequately represents any functional impairment attributable to the disability.  See 38 C.F.R. §§ 4.41, 4.10 (2014).

For all the foregoing reasons, the preponderance of the evidence of record is against rating in excess of 20 percent at any time during the pendency of the claim for the DDD of the lumbosacral spine or either the right or left lower extremity radiculopathy.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The issue of an extra-schedular rating was also considered in this case under 38 C.F.R. § 3.321(b)(1).  There are three analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

The level of severity and symptomatology of the Veteran's service-connected back disability and each lower extremity disability is carefully compared with the established criteria found in the rating schedule.  In essence, the Veteran's back and lower extremity symptoms, which result in functional impairment including limitation of motion, are addressed by the rating criteria under which such disabilities are rated.  The rating criteria reasonably describe the Veteran's disability level and symptomatology for the service-connected disabilities.  Consequently, referral of this case for consideration of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

Service connection for a cervical spine disability is denied.

An increased rating for degenerative disc disease of the lumbosacral spine, currently evaluated as 20 percent disabling is denied.

An increased rating for radiculopathy of the right lower extremity, currently evaluated as 20 percent disabling is denied.

An increased rating for radiculopathy of the left lower extremity, currently evaluated as 20 percent disabling is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


